EXHIBIT 10ee

 

LOGO [g47392newimage002.jpg]    

Christopher C. Perry

Account Executive

Travelers Bond

499 Thomall Street, 3rd Floor

Edison, NJ 08837-2238

Phone: [omitted]

Fax: [omitted]

E-mail: [omitted]

August 18, 2006

David Stryker

Bristol-Myers Squibb Company

345 Park Avenue

New York, NY 10154

Dear Mr. Stryker:

As an inducement for and in consideration of furnishing preliminary injunction
bond(s) on or about August 18, 2006 and thereafter, Travelers Casualty and
Surety Company of America, for itself and on behalf of Company, as defined
below, hereby requests that the Bristol-Myers Squibb Company acknowledge and
agree to the following:

Bristol-Myers Squibb Company (or “Indemnitor”) executed a General Contract of
Indemnity on August 14, 2006 (“GCI”) in favor of Travelers Casualty and Surety
Company of America and its parents, affiliates and subsidiaries as defined in
the GCI (“Company”) in connection with the issuance of preliminary injunction
bond(s).

As evidenced by our signature below, Indemnitor hereby requests that Company
issue preliminary injunction bond(s) on or about August 18, 2006 and thereafter
on behalf of one of the plaintiffs, Bristol-Myers Squibb Sanofi Pharmaceuticals
Holding Partnership, in Case Number 02-CV-2255 filed in the United States
District Court for the Southern District of New York (this bond and including
any renewals, amendments or replacements of the bond “Requested Bond(s)” ).

Indemnitor hereby acknowledges and agrees that it has a substantial, material
and beneficial interest in the Requested Bond(s) and the GCI shall apply to the
Requested Bond(s) and the Requested Bond(s) shall be deemed to be included
within the definition of “Bond(s)” as set forth in the GCI and shall form part
of the obligations owed by Indemnitor to Company pursuant to the GCI.

Indemnitor understands that at any time, either in advance of a claim or upon
presentment of a claim, Indemnitor may request that Company satisfy any amount
due under the Requested Bond(s) directly with the pledged collateral it holds as
security (“Collateral”). Indemnitor agrees that in the event Company is
presented with a claim up to the full amount of the Requested Bond(s),
Indemnitor will promptly discharge its indemnity obligations either by directing
Company to draw upon the Collateral to satisfy



--------------------------------------------------------------------------------

the claim or by using its own funds to pay the claim and in the event Indemnitor
fails to do so, Company will draw upon the Collateral and satisfy the Bond(s)
obligations.

Indemnitor agrees to fulfill its indemnity obligations to Company
notwithstanding the existence of other individual Bond(s)s or other security
that may be posted with the court in connection with this case. Indemnitors
agree that the GCI is the individual obligation of Indemnitor to Company and
payment under the GCI is in no way contingent upon nor shall it be delayed by
Indemnitor’s rights to contribution, reimbursement or collection from any joint
venture, partner, affiliate, subsidiary or any third party. Further, Indemnitor
shall not require Company to seek contribution from any other surety, any third
party or other form of security deposited with the court to secure the
preliminary injunction, other than the Collateral, prior to Indemnitor
discharging its indemnity obligations to Company.

By signing below, Indemnitor agrees to and acknowledges the above. The
undersigned represents and warrants that he or she is duly authorized to bind
the Indemnitor to this agreement.

 

Sincerely,

/s/ Christopher Perry

Christopher Perry

Travelers Casualty and Surety Company of America

BRISTOL-MYERS SQUIBB COMPANY acknowledges and agrees to the above.

 

/s/ David Stryker

Signature By:  

/s/ David Stryker

Title:   Asst. Treasurer Date:   8/l8/2006

Page 2